I am of the opinion that this ordinance is manifestly directed only against "public outcry etc." made for the purpose ofattracting the public generally and thereby "draw custom;" that is, only public outcry reaching the public generally beyond the limits of private property upon which it may be made, and public outcry made in a public place reaching the public generally. I do not think the ordinance licenses or regulates any outcry incident to the sale of goods upon private property except when such outcry is intended to reach the public generally beyond the limits of such private property. It is not shown in this case that the outcry reached or was intended to reach the public generally or anyone other than persons in the private market owned by respondent's employer. I concur in the affirmance of the judgment of the superior court upon the ground that the respondent has not violated the ordinance.
I am of the opinion that the ordinance is not unreasonable either in its regulation or as to the amount of the license fee which it exacts, in view of the power *Page 116 
of the city to license for purpose of regulation as well as for purpose of revenue.